Exhibit 10.2 
 

 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Purchase Agreement”) is made as of the
29th day of November, 2007, by and among E*TRADE Financial Corporation (the
“Company”), Investment Partners (A), LLC (“IP(A)”) and the additional investors
listed on Schedule A hereto.  Each of IP(A) and the investors listed on Schedule
A hereto is herein referred to as an “Investor”.


Reference is made to (i) the Master Investment and Securities Purchase Agreement
dated as of November 29, 2007 by and between Wingate Capital Ltd. (“Wingate”)
and the Company (the “Master Investment Agreement”) and (ii) the Registration
Rights Agreement dated as of November 29, 2007 by and between Wingate and the
Company (the “Registration Rights Agreement”).  Capitalized terms used but not
defined herein have the respective meanings given to such terms in the Master
Investment Agreement.


In consideration of the promises and of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors,
intending to be legally bound, hereby agree as follows:


1.  
At the Initial Closing (or as promptly as practicable thereafter in the case of
stock certificates): (i) the Company will deliver (A) to IP(A) certificates for
2,420,215 shares of Common Stock and executed Springing Lien Notes in the
aggregate principal amount of $50,000,000, (B) to each other Investor
certificates for the shares of Common Stock in the applicable amount set forth
in Schedule A registered in the name of such Investor and executed Springing
Lien Notes in the applicable aggregate principal amount set forth in Schedule A
registered in the name of such Investor which shall be reflected in one or more
global notes representing the Springing Lien Notes and held by The Depository
Trust Corporation or its nominee (or a custodian on its behalf) and (C) a
commitment fee to IP(A) of $1,428,572, and a commitment fee to the other
Investors in the aggregate amount of $1,428,572; and (ii) each Investor, in full
payment for such shares of the Purchased Common Stock and such Springing Lien
Notes, will deliver the applicable cash consideration for such securities set
forth in Schedule A (or in the case of IP(A), $50,000,000) by wire transfer of
immediately available funds to the account designated by the
Company.  Notwithstanding the foregoing, as mutually agreed between the Company
and each Investor, such Investor’s commitment fee may be netted against the
applicable cash consideration payable by such Investor (in which case the
Investor shall remit to the Company an amount equal to such cash consideration
less such commitment fee).

 
2.  
The Company hereby: (i) makes to the Investors the same representations and
warranties made by the Company to Wingate in Section 3.01 of the Master
Investment Agreement to the same extent as made by the Company to Wingate

 
 

--------------------------------------------------------------------------------


 
 
(and as if each reference to “this Agreement” in such Section were a reference
to this Purchase Agreement and each reference to “Ancillary Document” in such
Section were a reference to the Registration Rights Agreement and Indenture
only); (ii) agrees, for the benefit of the Investors, to the obligations set
forth in Sections 4.01, 4.04(d), 4.05, 4.08 (as if each Investor were a
“Purchaser” for purposes of such Section), 4.09 and 4.10 (with respect to the
Securities issued to the Investors pursuant to this Purchase Agreement), 4.12
and 4.14 of the Master Investment Agreement and (iii) agrees that the Investors
shall be treated as “Purchaser Indemnitees” for purposes of the indemnification
provisions in Section 6.09 of the Master Investment Agreement with respect to
any misrepresentation, breach of warranty or breach of covenant or obligation
under this Purchase Agreement by the Company (it being acknowledged and agreed
by the Investors, for the avoidance of doubt, that they shall be responsible for
their pro rata share of the Deductible and shall be subject to their pro rata
share of the cap provided for in Section 6.09(d) of the Master Investment
Agreement, calculated based on the aggregate purchase price payable by the
Investors for the Springing Lien Notes pursuant to this Purchase Agreement as a
proportion of the aggregate purchase price payable by Purchaser for the
Springing Lien Notes issuable to Purchaser pursuant to the Master Investment
Agreement).

 
3.  
Each of the Investors hereby: (i) makes to the Company the same representations
and warranties made by the Purchaser to the Company in Section 3.02 of the
Master Investment Agreement (other than Section 3.02(i)) and the same
acknowledgements as made by the Purchaser to the Company in Section 4.04(a), (b)
and (c) of the Master Investment Agreement, in each case as if each Investor
were a “Purchaser” for purposes of such Sections and to the same extent as made
by Purchaser to the Company (and as if each reference to “this Agreement” in
such Section were a reference to this Purchase Agreement and each reference to
“Ancillary Document” in such Section were a reference to the Registration Rights
Agreement and Indenture only); (ii) agrees to the obligation set forth in
Section 4.01 of the Master Investment Agreement and (iii) agrees to indemnify
the Company Indemnitees with respect to any misrepresentation, breach of
warranty or breach of covenant or obligation under this Purchase Agreement by
any Investor to the same extent as the indemnity provided by the Purchaser to
the Company Indemnitees in Section 6.09(b) of the Master Investment Agreement.

 
4.  
Each Investor hereby acknowledges and agrees that, by its execution of this
Purchase Agreement, such Investor shall be deemed to be a party to the
Registration Rights Agreement as of the date hereof and shall have all of the
rights and observe all of the obligations of a “Holder” (as defined in the
Registration Rights Agreement) thereunder.



Sections 6.01, 6.02, 6.03, 6.05, 6.06, and Sections 6.10 through 6.19 (other
than Section 6.16), of the Master Investment Agreement shall apply to this
Purchase Agreement, mutatis mutandis.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement on
the day and year first above written.
 
 
E*TRADE FINANCIAL CORPORATION  
     
By:
/s/ Robert J. Simmons    
Name:
Robert J. Simmons    
Title:
Chief Financial Officer  



 

--------------------------------------------------------------------------------




 
INVESTMENT PARTNERS (A), LLC
BY:       BAA CO-INVESTMENT FUND
(GENPAR), LLC, ITS MANAGER
 
BY:     BLACKROCK ALTERNATIVE
ADVISORS GP HOLDINGS, LLC, ITS SOLE
MEMBER
 
BY:     BLACKROCK FINANCIAL
MANAGEMENT, INC., ITS MANAGING
MEMBER
  
By:
/s/ Bryan K. White    
Name: 
Bryan K. White    
Title:
Managing Director                  
By:
/s/ Marie M. Bender    
Name:
Marie M. Bender    
Title: 
Managing Director  



 
BLACKROCK FINANCIAL MANAGEMENT, INC.
in its capacity as Sub-Adviser to, agent for and solely
with respect to the assets of each of the entities listed on Schedule A
  
By:
/s/ Mark Williams    
Name:
Mark Williams    
Title:  
Managing Director  

 
 

--------------------------------------------------------------------------------

 